GIBSON, J.
(dissenting). I think the judgment of the trial court should be affirmed.
It is apparent from the allegations of the petition that the action is one to try title to the offices of members of the plaintiff school board.
In paragraph numbered six of the petition it is alleged:
“The Defendants, Irvin Brock, George Wilhelm and Vernon Harding have sought, and now are seeking to usurp, intrude into and unlawfully to exercise the powers and authority of the Board of Education of the said school district. They have heretofore forcibly taken possession of the high school building and offices of the district wherein the records of the district are deposited. They have placed a padlock on the doors of said building and have asserted control thereof. They have pretended to hold a meeting and pretended to elect one of their number as President of the Board of Education of said district. They have excluded *523from the property of the district the regular employees of the district charged with the care and maintenance thereof. And they have publicly asserted that they are legal members of the Board of Education of said district to the exclusion of all of the plaintiffs other than Mrs. J. H. Bowen. And all of the foregoing is wholly without color or authority of law.”
While it is true that the prayer of a petition is no part of it, yet it may be considered in connection with the allegations of the petition in order to determine the nature of the action and the relief sought by it.
The plaintiffs pray:
“1. That this Court adjudge defendants to be wholly without legal right or authority to exercise any of the powers or duties of the Board of Education of Independent School District No. 20, Osage county, Oklahoma, or to participate in any manner in the government, supervision and administration of said district or its property;
“2. That the defendants, and each of them be temporarily enjoined and restrained by order of this Court, during this litigation, (a) from publicly claiming or asserting any authority to act as the Board of Education of Independent School District No. 20, Osage county, Oklahoma, or as members thereof, (b) from excluding, or attempting to exclude, plaintiffs or any person under their authority from any part of the properties of the said district, (c) from exercising, or seeking to exercise any custody or control over any of the property or records of the said district, and (d) from interfering in any manner with the plaintiffs — the lawful Board of Education of said district — in the government, supervision, administration, control or operation of said district; and that, on final hearing, said injunction be made permanent;
“3. That the defendants pay all costs herein; and
“4. That the court makes such further orders as shall be just and necessary to afford complete relief in the premises.”
Since the action was in the nature of quo warranto, the plaintiff board of education was not the proper party to maintain the action (12 O. S. 1951 §1533) and the motion to dismiss the action was properly sustained for the title to office cannot be determined by injunction. Hollarn v. Alden, 187 Okla. 35, 100 P. 2d 869.
DAVISON, J., concurs in these views.